Exhibit 10.2

 

FORM OF Series 2 notes debt conversion AGREEMENT

 

This Debt Conversion Agreement (this “Agreement”) is made as of July 2, 2018
(the “Effective Date”), by and among NeuroOne Medical Technologies Corporation,
a Delaware corporation (the “Company”), and each holder identified on the
signature page hereto (each, a “Holder” and, together, the “Holders”).

 

Background

 

In August 2017, the Company entered into a subscription agreement and issued
interest free promissory notes to certain accredited investors. In November
2017, the Company and each Holder amended the notes. In March 2018, the Company
and each Holder entered into a written consent to amend and restate the
promissory notes (as amended, the “Notes”) and to amend the subscription
agreement to replace the form of warrant agreement annexed to the subscription
agreement (the “Replacement Warrant”) and to provide for the issuance of an
additional warrant (the “Additional Warrant” and, together with the Replacement
Warrant, the “Warrants”). In March 2018 the Company issued and delivered the
Notes, the Replacement Warrants and the Additional Warrants to the Holders.
Unless otherwise provided, capitalized terms used in this Agreement but not
defined herein shall have the meanings given to such terms in the Notes.

 

The Notes, as amended in March 2018, are now convertible promissory notes that
bear interest at a fixed rate of 8% per annum and require the Company to repay
the principal and accrued and unpaid interest thereon on July 31, 2018 (the
“Maturity Date”). If the Company consummates an equity or equity-linked round of
financing resulting in more than $3 million in gross proceeds (the “Qualified
Financing”) before the Maturity Date, the outstanding principal and accrued and
unpaid interest on the Notes shall automatically convert into the securities
issued by the Company in the Qualified Financing based on the greater number of
such securities resulting from either (i) the outstanding principal and accrued
interest on the Notes divided by $1.80 or (ii) the outstanding principal and
accrued interest on the Notes multiplied by 1.25, divided by the price paid per
security in such financing. The Notes are also subject to conversion in the
event of a Change in Control transaction (or the Company’s IPO) (the date of any
such conversion of the Notes in connection with a Change in Control transaction,
IPO or Qualified Financing is referred to herein as the “Conversion Date”).

 

If the Notes convert in connection with a Qualified Financing, each Replacement
Warrant grants the Holder the option to purchase up to the number of shares of
capital stock of the Company equal to the shares of capital stock received by
the Holder upon the conversion of the Note at a per share exercise price equal
to the actual per share price of the securities issued in the Qualified
Financing. Each Additional Warrant grants the holder the option to purchase up
to the number of shares of capital stock of the Company equal to the product
obtained by multiplying (i) the outstanding principal amount of the Note held by
such holder and (ii) 0.75.

 

The Warrants are exercisable commencing on the Conversion Date and expire on
November 21, 2021.

 



 

 

 

The Company and the Holders desire to: (a) convert the Notes into shares of the
Company’s common stock, $0.001 par value (the “Common Stock”) as set forth in
this Agreement; (b) cancel and extinguish the Notes; (c) amend and restate the
Warrants as set forth herein and (d) provide for the issuance of new warrants as
consideration for the early conversion of the Notes.

 

Now, Therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and each Holder hereby agree as follows:

 

Agreement

 

1. Acknowledgement and Agreement. The Company and the Holders acknowledge and
hereby agree that this Agreement will (a) convert the Notes held by the Holders
into shares of Common Stock, (b) cancel and extinguish the Notes held by the
Holders, (c) irrevocably cancel and extinguish the Warrants held by the Holders
in exchange for the amended and restated replacement warrants in the form
attached hereto as Exhibit A (the “Amended and Restated Replacement Warrants”)
and the amended and restated additional warrants in the form attached hereto as
Exhibit B (the “Amended and Restated Additional Warrants” and together with the
Amended and Restated Replacement Warrants, the “Amended and Restated Warrants”)
and (d) provide for the issuance of new warrants (the “Payment Warrants”) as
consideration for the early conversion of the Notes. Only the Holders that
execute this Agreement will be subject to the provisions herein.

 

2. Conversion of the Notes.

 

(a) Notwithstanding the terms of the Notes, the Subscription Agreement and the
Warrants and notwithstanding that conditions to the occurrence of the Conversion
Date have not yet occurred, the Company and each Holder hereby agree that as of
the Effective Date, any and all principal and accrued and unpaid interest due
and owing by the Company to such Holder (the “Outstanding Balance”) under that
certain Note shall be converted into shares of Common Stock (the “Conversion
Shares”) based upon the Outstanding Balance divided by $1.80. If conversion of
such Holder’s Note would create a fractional share or a right to acquire a
fractional share, the Company shall round to the nearest whole number.

 

(b) The Company hereby agrees to issue to and in the name of each Holder and
cause such issuance to be recorded on the books and records of the Company the
number of Conversion Shares set forth opposite the name of such Holder on
Schedule I hereto in consideration for the conversion and cancellation of such
Holder’s Note.

 

(c) Upon issuance of the Conversion Shares to each Holder, such Holder’s Note
shall be deemed cancelled and extinguished, without need for surrender to the
Company of the Note or any other further action by any of the parties to this
Agreement, and such Note shall thereupon be null and void and have no further
force or effect. Each such Holder agrees that, as of the Effective Date, except
for the right of such Holder to receive Amended and Restated Warrants and
Payment Warrants pursuant to Section 3 of this Agreement, all rights and
obligations of such Holder with respect to the Note or of the Company with
respect to the Note (including the obligations to (a) pay or cause to be paid
all amounts due under the Note or (b) issue conversion shares upon the
conversion date, as set forth in Section 5.1 of the Note), the Subscription
Agreement and any related agreement of such Holder, including, without
limitation, any related document entered into with respect to such Note, shall
terminate. The termination of the rights and obligations of such Holder with
respect to the Note as set forth in this section shall not affect the rights and
obligations of such Holder as provided in the Amended and Restated Warrants.
Each such Holder agrees to execute such documents and other papers and take such
further actions as may be reasonably required or desired to evidence
cancellation of such Holder’s Note. The Effective Date shall constitute the
Conversion Date under each Note, and each Note shall hereafter be cancelled on
the books and records of the Company and shall represent the right to receive
the number of Conversion Shares set forth opposite such Holder’s name on
Schedule I hereto.

 



 2 

 

 

3. Issuance of Warrants.

 

(a) As of the Effective Date, (a) in exchange for the applicable outstanding
Replacement Warrant, each Holder shall be issued an Amended and Restated
Replacement Warrant in the form of Exhibit A attached hereto, which Amended and
Restated Replacement Warrant will be immediately exercisable as of the Effective
Date for the number of shares of Common Stock set forth opposite such Holder’s
name on Schedule I hereto and (b) in exchange for the applicable outstanding
Additional Warrant, each Holder shall be issued an Amended and Restated
Additional Warrant in the form of Exhibit B attached hereto, which Amended and
Restated Additional Warrant will be immediately exercisable as of the Effective
Date for the number of shares of Common Stock set forth opposite such Holder’s
name on Schedule I hereto. Upon issuance of the Amended and Restated Warrants to
each Holder, such Holder’s Warrants shall be deemed cancelled and extinguished,
without need for surrender to the Company of the Warrants or any other further
action by any of the parties to this Agreement, and such Warrants shall
thereupon be null and void and have no further force or effect. Each such Holder
agrees that, as of the Effective Date, all rights and obligations of such Holder
with respect to the Warrants or of the Company with respect to the Warrants, as
set forth in the Warrants, the Subscription Agreement and any related agreement
of such Holder, including, without limitation, any related document entered into
with respect to such Warrants, shall terminate. Each such Holder agrees to
execute such documents and other papers and take such further actions as may be
reasonably required or desired to evidence cancellation of such Holder’s
Warrants.

 

(b) As of the Effective Date, as consideration for early conversion of the Note,
the Company will make a conversion payment to the Holder by issuing the Payment
Warrant in the form of Exhibit C attached hereto, which Payment Warrant will be
immediately exercisable as of the Effective Date for the number of shares of
Common Stock set forth opposite such Holder’s name on Schedule I hereto.

 

4. Delivery of Securities.

 

(a) As soon as is practicable after the Effective Date, the Company shall (i)
instruct the transfer agent to enter in the name of each Holder a book entry
position evidencing the number of Conversion Shares set forth opposite the name
of such Holder on Schedule I hereto, (ii) deliver to each Holder the Amended and
Restated Warrants issuable to each Holder and (iii) deliver to each Holder the
Payment Warrant issuable to such Holder.

 



 3 

 

 

5. Restrictions on Transfer. The Conversion Shares, the Amended and Restated
Warrants, the Payment Warrants and the shares of Common Stock issuable upon
exercise of the Amended and Restated Warrants and Payment Warrants, have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or under any state securities or “blue sky laws,” and may not be offered,
sold, transferred, hypothecated or otherwise assigned except (i) pursuant to a
registration statement with respect to such securities which is effective under
the Securities Act or (ii) pursuant to an available exemption from registration
under the Securities Act and in accordance with all applicable state securities
and so-called “blue sky laws.” The Company may require the transferor to provide
to the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred securities under the Securities
Act. Each Holder agrees to be bound by such restrictions on transfer. Each
Holder further consents that the book-entry positions representing the
Conversion Shares may bear a restrictive legend to such effect.

 

6. Representations and Warranties of the Holder. Each Holder represents and
warrants to the Company, as of the date hereof, as follows:

 

(a) Such Holder is acquiring the shares of Common Stock, the Amended and
Restated Warrants and the Payment Warrants (together, the “Securities”) for such
Holder’s own account, as principal, for investment purposes only and not with
any intention to resell, distribute or otherwise dispose of the Securities, as
the case may be, in whole or in part.

 

(b) Such Holder has had an unrestricted opportunity to: (i) obtain information
concerning the Securities, the Company and its proposed and existing business
and assets; and (ii) ask questions of, and receive answers from the Company
concerning the terms and conditions of the Securities and to obtain such
additional information as may have been necessary to verify the accuracy of the
information contained in the this Agreement or otherwise provided.

 

(c) At the time such Holder was offered Securities, it was, at the date hereof
it is, and on each date on which such Holder exercises the Amended and Restated
Warrants or Payment Warrants, such Holder will be an Accredited Investor, within
the meaning of Rule 501 of Regulation D, and has such knowledge and experience
in financial and business matters that he is capable of evaluating the merits
and risks of investing in the Company, and all information that such Holder has
provided concerning such Holder, such Holder’s financial position and knowledge
of financial and business matters is true, correct and complete. Such Holder
acknowledges and understands that the Company will rely on the information
provided by such Holder in this Agreement and in the Holder Questionnaire
annexed as Exhibit A to such Holder’s Subscription Agreement for purposes of
complying with federal and applicable state securities laws. Such Holder hereby
represents that neither such Holder nor any of its Rule 506(d) Related Parties
is a “bad actor” within the meaning of Rule 506(d) promulgated under the
Securities Act. For purposes of this Agreement, “Rule 506(d) Related Party”
shall mean a person or entity covered by the “Bad Actor disqualification”
provision of Rule 506(d) of the Securities Act.

 



 4 

 

 

(d) Except as otherwise disclosed in writing by such Holder to the Company, such
Holder has not dealt with a broker in connection with the issuance of the
Securities and agrees to indemnify and hold the Company and its officers and
directors harmless from any claims for brokerage or fees in connection with the
transactions contemplated herein.

 

(e) Such Holder is not relying on the Company or any of its management, officers
or employees with respect to any legal, investment or tax considerations
involved in the purchase, ownership and disposition of the Securities. Such
Holder has relied solely on the advice of, or has consulted with, in regard to
the legal, investment and tax considerations involved in the purchase, ownership
and disposition of the Securities, such Holder’s own legal counsel, business
and/or investment adviser, accountant and tax adviser.

 

(f) Such Holder understands that the Securities, or any securities received upon
exercise of the Amended and Restated Warrants or Payment Warrants, cannot be
sold, assigned, transferred, exchanged, hypothecated or pledged, or otherwise
disposed of or encumbered except in accordance with the Securities Act of 1933,
as amended (the “Securities Act”) or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and that a market may never exist for the resale
of any such securities. In addition, such Holder understands that the Securities
or any securities received upon exercise of the Amended and Restated Warrants or
Payment Warrants, have not been registered under the Securities Act, or under
any applicable state securities or blue sky laws or the laws of any other
jurisdiction, and cannot be resold unless they are so registered or unless an
exemption from registration is available. Such Holder understands that there is
no current plan to register the Securities or any securities received upon
exercise of the Amended and Restated Warrants or Payment Warrants.

 

(g) Such Holder is willing and able to bear the economic and other risks of an
investment in the Company for an indefinite period of time. Such Holder has read
and understands the provisions of this Agreement.

 

(h) Such Holder maintains such Holder’s domicile, and is not merely a transient
or temporary resident, at the residence address shown on the signature page
hereto.

 

(i) If such Holder is an entity, such Holder is duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization, as the case may be. Such Holder has all requisite power and
authority to own its properties, to carry on its business as presently
conducted, to enter into and perform the agreements, documents and instruments
executed, delivered and/or contemplated hereby (collectively, the “Transaction
Documents”) to which it is a party and to carry out the transactions
contemplated hereby and thereby. The Transaction Documents are valid and binding
obligations of such Holder, enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws, from time to time in
effect, which affect enforcement of creditors’ rights generally. If applicable,
the execution, delivery and performance of the Transaction Documents to which it
is a party have been duly authorized by all necessary action of such Holder. The
execution, delivery and performance of the Transaction Documents and the
performance of any transactions contemplated by the Transaction Documents will
not: (i) violate, conflict with or result in a default (whether after the giving
of notice, lapse of time or both) under any contract or obligation to which such
Holder is a party or by which it or its assets are bound, or any provision of
its organizational documents (if an entity), or cause the creation of any lien
or encumbrance upon any of the assets of such Holder; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to such Holder; (iii) require from such Holder any notice to, declaration or
filing with, or consent or approval of any governmental authority or other third
party other than pursuant to federal or state securities or blue sky laws; or
(iv) accelerate any obligation under, or give rise to a right of termination of,
any agreement, permit, license or authorization to which such Holder is a party
or by which it is bound.

 



 5 

 

 

(j) Such Holder acknowledges and agrees that the Company intends to raise
additional funds to operate its business.

 

(k) Such Holder acknowledges and agrees that the Company will have broad
discretion with respect to the use of the proceeds from the transactions
contemplated hereby.

 

(l) Such Holder understands the various risks of an investment in the Company,
and has carefully reviewed the various risk factors described in the Company’s
filings with the Securities and Exchange Commission (the “SEC”).

 

7. Release of Claims. Upon the conversion of such Holder’s Note, such Holder and
each of such Holder’s officers, directors, agents, employees, shareholders,
representatives and attorneys, and each of their respective heirs, executors,
administrators, successors and assigns (the “Holder Parties”), on behalf of
itself and its respective Holder Parties, hereby releases and forever discharges
the Company and its officers, directors, agents, employees, stockholders,
representatives and attorneys and each of their executors, administrators,
successors and assigns (the “Company Parties”), from any and all liabilities,
claims, demands, actions, causes of action or suits of any kind or nature
whatsoever, whether known or unknown, suspected or unsuspected, which such
Holder Parties ever had, now have or may in the future have against the Company
Parties arising out of, related to or in connection with such Holder’s Note;
provided, however, that such Holder Parties shall not be estopped by virtue of
this Section 5 from asserting any cause of action arising from a breach of this
Agreement, or any of its terms covenants, representations or warranties.

 



 6 

 

 

8. Miscellaneous.

 

(a) Indemnification.

 

(i) Such Holder will, severally and not jointly with any other Holder, indemnify
and hold harmless the Company and its officers, directors, members,
shareholders, partners, representatives, employees and agents, successors and
assigns against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several
(collectively, “Company Claims”), reasonably incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto, to which any of them may become subject insofar as such Company
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof): (i) arise out of or are based upon any untrue statement or untrue
statement of a material fact made by such Holder and contained in this
Agreement; or (ii) arise out of or are based upon any breach by such Holder of
any representation, warranty, or agreement made by such Holder contained herein;
provided, however, and notwithstanding anything to the contrary, in no event
shall the liability of such Holder pursuant to this Section 6(a)(i) exceed the
amount of the Note that such Holder purchased pursuant to the Subscription
Agreement.

  

(ii) The Company will indemnify and hold harmless each Holder and its officers,
directors, members, shareholders, partners, representatives, employees and
agents, successors and assigns, and each other person, if any, who controls each
Holder within the meaning of the Securities Act against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several (collectively, “Holder Claims”),
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Holder Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the securities
received by any Holder under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (ii) any untrue
statement or alleged untrue statement of a material fact made by the Company in
this Agreement; (iii) any breach by the Company of any representation, warranty,
or agreement made by it contained herein; or (iv) any violation by the Company
or its agents of any rule or regulation promulgated under the Securities Act
applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with the Securities; and will reimburse
each Holder, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder or any such
controlling person to the Company.

 



 7 

 

 

(b) Addresses and Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if such notice
or communication is delivered via e-mail transmission, the date of transmission;
(ii) if personally delivered, on the business day of such delivery (as evidenced
by the receipt of the personal delivery service); (iii) if mailed certified or
registered mail return receipt requested, two (2) business days after being
mailed; or (iv) if delivered by overnight courier (with all charges having been
prepaid), on the business day of such delivery (as evidenced by the receipt of
the overnight courier service of recognized standing). If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 6(b), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses as applicable:

 

 

If to the Company to:

 

NeuroOne Medical Technologies Corporation

10006 Liatris Lane

Eden Prairie, MN 55347

daver@neurooneinc.com

 

Attention: David A. Rosa

          With copies to:  

Honigman Miller Schwartz and Cohn LLP

350 East Michigan Avenue, Suite 300

Kalamazoo, MI 49007

ptorrence@honigman.com

 

Attention: Phillip D. Torrence, Esq.

       

If to the Holder, to the address set forth on the signature page annexed hereto.

 

Any such person may by notice given in accordance with this Section 6(b) to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

(c) Titles and Captions. All Section titles or captions in this Agreement are
for convenience only. They shall not be deemed part of this Agreement and do not
in any way define, limit, extend or describe the scope or intent of any
provisions hereof.

 

(d) Assignability. Each Holder agrees that it will not transfer, assign,
hypothecate, or in any way dispose of the Securities, or any right or interest
therein, except to the extent that a transfer is made in accordance with the
terms of this Agreement. Any purported transfer in violation of any provision of
this Agreement shall be void and ineffectual, and shall not operate to transfer
any interest or title to the purported transferee. The terms of this Agreement
shall be binding upon and shall inure to the benefit of any successors or
permitted assigns of the Company and of each Holder.

 

(e) Pronouns and Plurals. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms. The
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

 



 8 

 

 

(f) Further Action. The parties shall execute and deliver all documents, provide
all information and take or forbear from taking all such action as may be
necessary or appropriate to achieve the purposes of this Agreement. Each party
shall bear its own expenses in connection therewith.

 

(g) Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to its conflict of
law rules.

 

(h) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

(i) Integration. This Agreement, the Amended and Restated Warrants and the
Payment Warrants constitute the entire agreement among the parties pertaining to
the subject matter hereof and supersede and replace all prior and
contemporaneous agreements and understandings, whether written or oral,
pertaining thereto. No covenant, representation or condition not expressed in
this Agreement shall affect or be deemed to interpret, change or restrict the
express provisions hereof.

 

(j) Amendment. This Agreement with respect to each Holder may be amended only
with the written consent of the Company and such Holder. The conditions or
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by written
instrument and with respect to conditions or performance obligations benefiting
the Company, by the Company, and with respect to conditions or performance
obligations benefiting any Holder, only by such Holder.

 

(k) Creditors. None of the provisions of this Agreement shall be for the benefit
of or enforceable by creditors of any party.

 

(l) Waiver. No failure by any party to insist upon the strict performance of any
covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy available upon a breach thereof shall constitute a waiver of any
such breach or of such or any other covenant, agreement, term or condition.

 

(m) Rights and Remedies. The rights and remedies of each of the parties
hereunder shall not be mutually exclusive, and the implementation of one or more
of the provisions of this Agreement shall not preclude the implementation of any
other provision.

 

(n) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

signatures on the following page

 

 9 

 

 

In Witness Whereof, the Company and each Holder have made this Agreement
effective as of the date first set forth above.

 

THE COMPANY:       NeuroOne Medical Technologies Corporation         By:
                        Name: David Rosa   Title: CEO  

 



Signature Page to Series 2 Notes Debt Conversion Agreement

 



 

 

 

THE HOLDERS:

 

Name of Holder:       By:                                    Name:     Title:  
        Social Security Number(s) or EIN       Address of Holder:         Street
        City        State        Zip Code      

 



  Email  

 



Signature Page to Series 2 Notes Debt Conversion Agreement

 



 

 

  



Name of Holder:       By:                                    Name:     Title:  
          Social Security Number(s) or EIN       Address of Holder:          
Street           City        State        Zip Code      



 

  Email  

 



Signature Page to Series 2 Notes Debt Conversion Agreement

 

 

 

 

Schedule I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule I



 

 

Exhibit A

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

No. [__] [____________], 2018

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

 

COMMON STOCK PURCHASE WARRANT

 

_________________

 

This Certified That, for value received, [_______________] (the “Holder”) is
entitled to subscribe for and purchase from NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”), at any time commencing on
the date hereof and expiring on November 21, 2021 (the “Warrant Exercise Term”),
the Shares at the Exercise Price (each as defined in Section 1 below).

 

This Amended and Restated Common Stock Purchase Warrant (the “Warrant”) is
issued in connection with the Series 2 Notes Debt Conversion Agreement, dated as
of [____________], 2018 by and among the Company and the holders thereto (the
“Debt Conversion Agreement”), which provided that certain 8% convertible
promissory notes (the “Notes”) were converted into the right to receive Shares
and provided for the cancellation of certain outstanding warrants (the “Prior
Warrants”) in exchange for amended and restated warrants, which Notes and Prior
Warrants were issued in the Company’s private offering solely to accredited
investors in accordance with, and subject to, the terms and conditions described
in the Subscription Agreement entered into in August 2017, as amended in
November 2017 and March 2018 (the “Subscription Agreement”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to those
terms in the Notes or the Debt Conversion Agreement, as the case may be.

 

This Warrant is subject to the following terms and conditions:

 

1. Shares. The Holder has, subject to the terms set forth herein, the right to
purchase, at any time during the Warrant Exercise Term, up to [___________]
shares of Common Stock, at a per share exercise price equal to $1.80 (the
“Exercise Price”). The Exercise Price is subject to adjustment as provided in
Section 3 hereof.

 



 

 

 

2. Exercise of Warrant.

 

(a) Exercise. This Warrant may be exercised by the Holder at any time during the
Warrant Exercise Term, in whole or in part, by delivering the notice of exercise
attached as Exhibit A hereto (the “Notice of Exercise”), duly executed by the
Holder to the Company at its principal office, or at such other office as the
Company may designate, accompanied by payment, in cash or by wire transfer of
immediately available funds or by check payable to the order of the Company (the
“Purchase Price”). For purposes hereof, “Exercise Date” shall mean the date on
which all deliveries required to be made to the Company upon exercise of this
Warrant pursuant to this Section 2(a) shall have been made.

 

(b) Issuance of Shares. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) hereof, the
Company, at its expense, shall issue to the Holder and instruct the transfer
agent to enter in the name of such Holder a book entry position evidencing the
number of validly issued, fully paid and non-assessable Shares to which the
Holder shall be entitled upon such exercise. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Shares available
hereunder shall have the effect of lowering the outstanding number of Shares
purchasable hereunder in an amount equal to the applicable number of Shares
purchased. The Holder shall for all purposes hereof be deemed to have become the
Holder of record of such Shares on the date on which the Notice of Exercise and
payment of the Purchase Price in accordance with Section 2(a) hereof were
delivered and made, respectively, irrespective of the date the book entry
evidencing the issuance was recorded, except that if the date of such delivery,
notice and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of record of such
Shares at the close of business on the next succeeding date on which the stock
transfer books are open. Shares purchased hereunder shall be reflected on the
books and records of the Company by the date that is three (3) trading days
after the latest of (i) the delivery to the Company of the Notice of Exercise
and (ii) surrender of this Warrant (if required).

 

(c) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge of whatever nature
in respect of such issuance and the Company shall bear any such taxes in respect
of such issuance.

 

3. Adjustment of Exercise Price and Number of Shares.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, in which the Company shall be the surviving entity but the shares of the
Company’s capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of the Company’s
properties and assets as, or substantially as, an entirety to any other
corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors. The foregoing provisions of
this paragraph shall similarly apply to successive reorganizations,
recapitalizations, mergers, consolidations, sales and transfers and to the
capital stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 



 2 

 

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If the Company
shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the Shares
subject to acquisition hereunder, then, after the date of record for effecting
such subdivision, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Shares subject to
acquisition upon exercise of the Warrant will be proportionately increased. If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the Shares subject to acquisition
hereunder, then, after the record date for effecting such combination, the
Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Shares subject to acquisition upon
exercise of the Warrant will be proportionately decreased.

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 



 3 

 

 

(d) Reserved.

 

(e) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Shares purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each.

 

4. Change in Control.

 

(a) Upon the written request of the Company, the Holder agrees that, in the
event of a Change in Control that is not an asset sale and in which the sole
consideration is cash, either (i) the Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Change in Control or (ii) if the
Holder elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Change in Control. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control.

 

(b) Upon the written request of the Company, the Holder agrees that, in the
event of a Change in Control that is an “arms-length” sale of all or
substantially all of the Company’s assets (and only its assets) to a third party
that is not an Affiliate (as defined below) of the Company (a “True Asset
Sale”), either (i) the Holder shall exercise its conversion or purchase right
under this Warrant and such exercise will be deemed effective immediately prior
to the consummation of such Change in Control or (ii) if the Holder elects not
to exercise the Warrant, this Warrant will continue until the expiration of the
Warrant Expiration Term if the Company continues as a going concern following
the closing of any such True Asset Sale. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control. As used herein “Affiliate” shall mean any person or
entity that owns or controls directly or indirectly 10% or more of the stock of
the Company, and any person or entity that controls or is controlled by or is
under common control with such persons or entities.

 

(c) Upon the written request of the Company, the Holder agrees that, in the
event of a stock for stock Change in Control of the Company by a publicly traded
acquirer if, on the record date for the Change in Control, the fair market value
of the Shares (or other securities issuable upon exercise of this Warrant) is
equal to or greater than two times the Exercise Price, the Company may require
the Warrant to be deemed automatically exercised and the Holder shall
participate in the Change in Control as a holder of the Shares (or other
securities issuable upon exercise of the Warrant) on the same terms as other
holders of the same class of securities of the Company.

 



 4 

 

 

(d) Upon the closing of any Change in Control other than those particularly
described in subsections (a), (b) and (c) above of this Section 4, the successor
entity, if any, and if applicable, shall assume the obligations of this Warrant,
and this Warrant shall be exercisable for the same securities, cash, and
property as would be payable for the Shares issuable upon exercise of the
unexercised portion of this Warrant as if such Shares were outstanding on the
record date for the Change in Control and subsequent closing. The Exercise Price
and/or number of Shares shall be adjusted accordingly.

 

5. Notices. All notices, requests, consents and other communications required or
permitted under this Warrant shall be in writing and shall be deemed delivered
(a) three business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (b) one business day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery or (c) on the business day of delivery if sent by email transmission,
in each case to the intended recipient as set forth below:

 

  If to the Company to:  

NeuroOne, Inc.

10006 Liatris Lane

Eden Prairie, MN 55347

Attention: David A. Rosa

Email: daver@neurooneinc.com

          With a copy to:  

Honigman Miller Schwartz and Cohn LLP

650 Trade Centre Way

Suite 200

Kalamazoo, MI 49002

Attention: Phillip D. Torrence, Esq.

      Email: ptorrence@honigman.com

 

If to the Holder at its address as furnished in the Debt Conversion Agreement.

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means (including personal delivery, messenger
service, facsimile transmission, first class mail or electronic mail), but no
such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 5.

 



 5 

 

 

6. Legends. Each book-entry position evidencing the Shares issued upon exercise
of this Warrant shall reflect a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

7. Fractional Shares. No fractional Shares will be issued in connection with any
exercise hereunder. Instead, the Company shall round down to the nearest whole
Share the number of Shares to be issued.

 

8. Rights of Stockholders. The Holder shall not be entitled to vote or receive
dividends or be deemed the holder of the Shares or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

9. Miscellaneous.

 

(a) This Warrant and disputes arising hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

 

(d) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and of the Holder
and of the Shares issued or issuable upon the exercise hereof.

 

(e) This Warrant, the Debt Conversion Agreement, the Additional Warrant and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subject
hereof.

 



 6 

 

 

(f) The Company shall not, by amendment of the Certificate of Incorporation or
Bylaws of the Company, or through any other means, directly or indirectly, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

(g) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

 

(h) This Warrant may be amended only with the written consent of the Company and
the Holder. The conditions or observance of any term of this Warrant may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by written instrument and with respect to conditions or
performance obligations benefiting the Company, by the Company, and with respect
to conditions or performance obligations benefiting the Holder, only by such
Holder.

 

Signature on the Following Page

 

 7 

 

 

In Witness Whereof, the parties hereto have caused this Warrant to be signed as
of the date set forth above.

 

  THE COMPANY:       NeuroOne Medical Technologies Corporation         By:
                         Name: David A. Rosa   Title: CEO

 

Signature Page to Series 2 Amended and Restated Replacement Warrant



  

 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THIS WARRANT

 

TO: NeuroOne Medical Technologies Corporation

 

(1) The undersigned hereby elects to purchase _____ shares of common stock (the
“Shares”) of NeuroOne Medical Technologies Corporation, a Delaware corporation,
or its successors or assigns (the “Company”), pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing the Shares in the
name of the undersigned or in such other name as is specified below:

 

________________________________ (Holder’s Name)

 

_________________________________

_________________________________

(Address)

 

(3) The undersigned represents that: (a) the Shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such Shares; (b) the undersigned
is aware of the Company’s business affairs and financial condition and has
acquired sufficient information about the Company to reach an informed and
knowledgeable decision regarding its investment in the Company; (c) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (d) the undersigned understands that the Shares
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (e) the undersigned is aware that the Shares may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the Shares for the period
prescribed by Rule 144, that among the conditions for use of Rule 144 is the
availability of current information to the public about the Company and that the
Company has not made such information available and has no present plans to do
so; and (f) the undersigned agrees not to make any disposition of all or any
part of the Shares unless and until there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with said registration statement, or the
undersigned has provided the Company with an opinion of counsel satisfactory to
the Company, stating that such registration is not required.

 

  By:     Print Name:   

 



 

 



 

Exhibit B

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

No. [__] [____________], 2018

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

 

COMMON STOCK PURCHASE WARRANT

 

_________________

 

This Certified That, for value received, [_______________] (the “Holder”) is
entitled to subscribe for and purchase from NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”), at any time commencing on
the date hereof and expiring on November 21, 2021 (the “Warrant Exercise Term”),
the Shares at the Exercise Price (each as defined in Section 1 below).

 

This Amended and Restated Common Stock Purchase Warrant (the “Warrant”) is
issued in connection with the Series 2 Notes Debt Conversion Agreement, dated as
of [____________], by and among the Company and the holders thereto (the “Debt
Conversion Agreement”), which provided that certain 8% convertible promissory
notes (the “Notes”) were converted into the right to receive Shares and provided
for the cancellation of certain outstanding warrants (the “Prior Warrants”) in
exchange for amended and restated warrants, which Notes and Prior Warrants were
issued in the Company’s private offering solely to accredited investors in
accordance with, and subject to, the terms and conditions described in the
Subscription Agreement entered into in August 2017, as amended in November 2017
and March 2018 (the “Subscription Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to those terms in the
Notes or the Debt Conversion Agreement, as the case may be.

 

This Warrant is subject to the following terms and conditions:

 

1. Shares. The Holder has, subject to the terms set forth herein, the right to
purchase, at any time during the Warrant Exercise Term, up to [___________]
shares of Common Stock, at a per share exercise price equal to $1.80 (the
“Exercise Price”). The Exercise Price is subject to adjustment as provided in
Section 3 hereof.

 



 

 

 

2. Exercise of Warrant.

 

(a) Exercise. This Warrant may be exercised by the Holder at any time during the
Warrant Exercise Term, in whole or in part, by delivering the notice of exercise
attached as Exhibit A hereto (the “Notice of Exercise”), duly executed by the
Holder to the Company at its principal office, or at such other office as the
Company may designate, accompanied by payment, in cash or by wire transfer of
immediately available funds or by check payable to the order of the Company (the
“Purchase Price”). For purposes hereof, “Exercise Date” shall mean the date on
which all deliveries required to be made to the Company upon exercise of this
Warrant pursuant to this Section 2(a) shall have been made.

 

(b) Issuance of Shares. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) hereof, the
Company, at its expense, shall issue to the Holder and instruct the transfer
agent to enter in the name of such Holder a book entry position evidencing the
number of validly issued, fully paid and non-assessable Shares to which the
Holder shall be entitled upon such exercise. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Shares available
hereunder shall have the effect of lowering the outstanding number of Shares
purchasable hereunder in an amount equal to the applicable number of Shares
purchased. The Holder shall for all purposes hereof be deemed to have become the
Holder of record of such Shares on the date on which the Notice of Exercise and
payment of the Purchase Price in accordance with Section 2(a) hereof were
delivered and made, respectively, irrespective of the date the book entry
evidencing the issuance was recorded, except that if the date of such delivery,
notice and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of record of such
Shares at the close of business on the next succeeding date on which the stock
transfer books are open. Shares purchased hereunder shall be reflected on the
books and records of the Company by the date that is three (3) trading days
after the latest of (i) the delivery to the Company of the Notice of Exercise
and (ii) surrender of this Warrant (if required).

 

(c) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge of whatever nature
in respect of such issuance and the Company shall bear any such taxes in respect
of such issuance.

 

3. Adjustment of Exercise Price and Number of Shares.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, in which the Company shall be the surviving entity but the shares of the
Company’s capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of the Company’s
properties and assets as, or substantially as, an entirety to any other
corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors. The foregoing provisions of
this paragraph shall similarly apply to successive reorganizations,
recapitalizations, mergers, consolidations, sales and transfers and to the
capital stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 



 2 

 

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If the Company
shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the Shares
subject to acquisition hereunder, then, after the date of record for effecting
such subdivision, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Shares subject to
acquisition upon exercise of the Warrant will be proportionately increased. If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the Shares subject to acquisition
hereunder, then, after the record date for effecting such combination, the
Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Shares subject to acquisition upon
exercise of the Warrant will be proportionately decreased.

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 



 3 

 

 

(d) Reserved.

 

(e) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Shares purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each.

 

4. Change in Control.

 

(a) Upon the written request of the Company, the Holder agrees that, in the
event of a Change in Control that is not an asset sale and in which the sole
consideration is cash, either (i) the Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Change in Control or (ii) if the
Holder elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Change in Control. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control.

 

(b) Upon the written request of the Company, the Holder agrees that, in the
event of a Change in Control that is an “arms-length” sale of all or
substantially all of the Company’s assets (and only its assets) to a third party
that is not an Affiliate (as defined below) of the Company (a “True Asset
Sale”), either (i) the Holder shall exercise its conversion or purchase right
under this Warrant and such exercise will be deemed effective immediately prior
to the consummation of such Change in Control or (ii) if the Holder elects not
to exercise the Warrant, this Warrant will continue until the expiration of the
Warrant Expiration Term if the Company continues as a going concern following
the closing of any such True Asset Sale. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control. As used herein “Affiliate” shall mean any person or
entity that owns or controls directly or indirectly 10% or more of the stock of
the Company, and any person or entity that controls or is controlled by or is
under common control with such persons or entities.

 

(c) Upon the written request of the Company, the Holder agrees that, in the
event of a stock for stock Change in Control of the Company by a publicly traded
acquirer if, on the record date for the Change in Control, the fair market value
of the Shares (or other securities issuable upon exercise of this Warrant) is
equal to or greater than two times the Exercise Price, the Company may require
the Warrant to be deemed automatically exercised and the Holder shall
participate in the Change in Control as a holder of the Shares (or other
securities issuable upon exercise of the Warrant) on the same terms as other
holders of the same class of securities of the Company.

 



 4 

 

 

(d) Upon the closing of any Change in Control other than those particularly
described in subsections (a), (b) and (c) above of this Section 4, the successor
entity, if any, and if applicable, shall assume the obligations of this Warrant,
and this Warrant shall be exercisable for the same securities, cash, and
property as would be payable for the Shares issuable upon exercise of the
unexercised portion of this Warrant as if such Shares were outstanding on the
record date for the Change in Control and subsequent closing. The Exercise Price
and/or number of Shares shall be adjusted accordingly.

 

5. Notices. All notices, requests, consents and other communications required or
permitted under this Warrant shall be in writing and shall be deemed delivered
(a) three business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (b) one business day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery or (c) on the business day of delivery if send by facsimile or email
transmission, in each case to the intended recipient as set forth below:

 

  If to the Company to:  

NeuroOne, Inc.

10006 Liatris Lane

Eden Prairie, MN 55347

Attention: David A. Rosa

Email: daver@neurooneinc.com

          With a copy to:  

Honigman Miller Schwartz and Cohn LLP

650 Trade Centre Way

Suite 200

Kalamazoo, MI 49002

Attention: Phillip D. Torrence, Esq.

      Email: ptorrence@honigman.com

 

If to the Holder at its address as furnished in the Debt Conversion Agreement.

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means (including personal delivery, messenger
service, facsimile transmission, first class mail or electronic mail), but no
such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 5.

 



 5 

 

 

6. Legends. Each book-entry position evidencing the Shares issued upon exercise
of this Warrant shall reflect a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

7. Fractional Shares. No fractional Shares will be issued in connection with any
exercise hereunder. Instead, the Company shall round down to the nearest whole
Share the number of Shares to be issued.

 

8. Rights of Stockholders. The Holder shall not be entitled to vote or receive
dividends or be deemed the holder of the Shares or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

9. Miscellaneous.

 

(a) This Warrant and disputes arising hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

 

(d) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and of the Holder
and of the Shares issued or issuable upon the exercise hereof.

 

(e) This Warrant, the Debt Conversion Agreement, the Replacement Warrant and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subject
hereof.

 



 6 

 

 

(f) The Company shall not, by amendment of the Certificate of Incorporation or
Bylaws of the Company, or through any other means, directly or indirectly, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

(g) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

 

(h) This Warrant may be amended only with the written consent of the Company and
the Holder. The conditions or observance of any term of this Warrant may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by written instrument and with respect to conditions or
performance obligations benefiting the Company, by the Company, and with respect
to conditions or performance obligations benefiting the Holder, only by such
Holder.

 

Signature on the Following Page

 

 7 

 

 

In Witness Whereof, the parties hereto have caused this Warrant to be signed as
of the date set forth above.

 

  THE COMPANY:       NeuroOne Medical Technologies Corporation         By:
                         Name: David A. Rosa   Title: CEO

 

Signature Page to Series 2 Amended and Restated Additional Warrant

  

 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THIS WARRANT

 

TO: NeuroOne Medical Technologies Corporation

 

(1) The undersigned hereby elects to purchase _____ shares of common stock (the
“Shares”) of NeuroOne Medical Technologies Corporation, a Delaware corporation,
or its successors or assigns (the “Company”), pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing the Shares in the
name of the undersigned or in such other name as is specified below:

 

________________________________ (Holder’s Name)

 

_________________________________

_________________________________

(Address)

 

(3) The undersigned represents that: (a) the Shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such Shares; (b) the undersigned
is aware of the Company’s business affairs and financial condition and has
acquired sufficient information about the Company to reach an informed and
knowledgeable decision regarding its investment in the Company; (c) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (d) the undersigned understands that the Shares
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (e) the undersigned is aware that the Shares may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the Shares for the period
prescribed by Rule 144, that among the conditions for use of Rule 144 is the
availability of current information to the public about the Company and that the
Company has not made such information available and has no present plans to do
so; and (f) the undersigned agrees not to make any disposition of all or any
part of the Shares unless and until there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with said registration statement, or the
undersigned has provided the Company with an opinion of counsel satisfactory to
the Company, stating that such registration is not required.

 

  By:     Print Name:   

 



 

 



 

Exhibit C

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

No. [__] [____________], 2018

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

 

COMMON STOCK PURCHASE WARRANT

 

_________________

 

This Certified That, for value received, [_______________] (the “Holder”) is
entitled to subscribe for and purchase from NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”), at any time commencing on
the date hereof and expiring on November 21, 2021 (the “Warrant Exercise Term”),
the Shares at the Exercise Price (each as defined in Section 1 below).

 

This Common Stock Purchase Warrant (the “Warrant”) is issued in connection with
the Series 2 Notes Debt Conversion Agreement, dated as of [____________], by and
among the Company and the holders thereto (the “Debt Conversion Agreement”),
which provided that certain 8% convertible promissory notes (the “Notes”) were
converted into the right to receive Shares, provided for the cancellation of
certain outstanding warrants in exchange for amended and restated warrants (the
“A&R Warrants”), and provided for the issuance of new warrants, including this
Warrant, as payment for and in consideration for the early conversion of the
Notes. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to those terms in the Notes or the Debt Conversion Agreement,
as the case may be.

 

This Warrant is subject to the following terms and conditions:

 

1. Shares. The Holder has, subject to the terms set forth herein, the right to
purchase, at any time during the Warrant Exercise Term, up to [___________]
shares of Common Stock, at a per share exercise price equal to $1.80 (the
“Exercise Price”). The Exercise Price is subject to adjustment as provided in
Section 3 hereof.

 



 

 

 

2. Exercise of Warrant.

 

(a) Exercise. This Warrant may be exercised by the Holder at any time during the
Warrant Exercise Term, in whole or in part, by delivering the notice of exercise
attached as Exhibit A hereto (the “Notice of Exercise”), duly executed by the
Holder to the Company at its principal office, or at such other office as the
Company may designate, accompanied by payment, in cash or by wire transfer of
immediately available funds or by check payable to the order of the Company (the
“Purchase Price”). For purposes hereof, “Exercise Date” shall mean the date on
which all deliveries required to be made to the Company upon exercise of this
Warrant pursuant to this Section 2(a) shall have been made.

 

(b) Issuance of Shares. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) hereof, the
Company, at its expense, shall issue to the Holder and instruct the transfer
agent to enter in the name of such Holder a book entry position evidencing the
number of validly issued, fully paid and non-assessable Shares to which the
Holder shall be entitled upon such exercise. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Shares available
hereunder shall have the effect of lowering the outstanding number of Shares
purchasable hereunder in an amount equal to the applicable number of Shares
purchased. The Holder shall for all purposes hereof be deemed to have become the
Holder of record of such Shares on the date on which the Notice of Exercise and
payment of the Purchase Price in accordance with Section 2(a) hereof were
delivered and made, respectively, irrespective of the date the book entry
evidencing the issuance was recorded, except that if the date of such delivery,
notice and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of record of such
Shares at the close of business on the next succeeding date on which the stock
transfer books are open. Shares purchased hereunder shall be reflected on the
books and records of the Company by the date that is three (3) trading days
after the latest of (i) the delivery to the Company of the Notice of Exercise
and (ii) surrender of this Warrant (if required).

 

(c) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge of whatever nature
in respect of such issuance and the Company shall bear any such taxes in respect
of such issuance.

 

3. Adjustment of Exercise Price and Number of Shares.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, in which the Company shall be the surviving entity but the shares of the
Company’s capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of the Company’s
properties and assets as, or substantially as, an entirety to any other
corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors. The foregoing provisions of
this paragraph shall similarly apply to successive reorganizations,
recapitalizations, mergers, consolidations, sales and transfers and to the
capital stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 



 2 

 

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If the Company
shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the Shares
subject to acquisition hereunder, then, after the date of record for effecting
such subdivision, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Shares subject to
acquisition upon exercise of the Warrant will be proportionately increased. If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the Shares subject to acquisition
hereunder, then, after the record date for effecting such combination, the
Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Shares subject to acquisition upon
exercise of the Warrant will be proportionately decreased.

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 



 3 

 

 

(d) Reserved.

 

(e) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Shares purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each.

 

4. Change in Control.

 

(a) Upon the written request of the Company, the Holder agrees that, in the
event of a Change in Control that is not an asset sale and in which the sole
consideration is cash, either (i) the Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Change in Control or (ii) if the
Holder elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Change in Control. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control.

 

(b) Upon the written request of the Company, the Holder agrees that, in the
event of a Change in Control that is an “arms-length” sale of all or
substantially all of the Company’s assets (and only its assets) to a third party
that is not an Affiliate (as defined below) of the Company (a “True Asset
Sale”), either (i) the Holder shall exercise its conversion or purchase right
under this Warrant and such exercise will be deemed effective immediately prior
to the consummation of such Change in Control or (ii) if the Holder elects not
to exercise the Warrant, this Warrant will continue until the expiration of the
Warrant Expiration Term if the Company continues as a going concern following
the closing of any such True Asset Sale. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control. As used herein “Affiliate” shall mean any person or
entity that owns or controls directly or indirectly 10% or more of the stock of
the Company, and any person or entity that controls or is controlled by or is
under common control with such persons or entities.

 

(c) Upon the written request of the Company, the Holder agrees that, in the
event of a stock for stock Change in Control of the Company by a publicly traded
acquirer if, on the record date for the Change in Control, the fair market value
of the Shares (or other securities issuable upon exercise of this Warrant) is
equal to or greater than two times the Exercise Price, the Company may require
the Warrant to be deemed automatically exercised and the Holder shall
participate in the Change in Control as a holder of the Shares (or other
securities issuable upon exercise of the Warrant) on the same terms as other
holders of the same class of securities of the Company.

 



 4 

 

 

(d) Upon the closing of any Change in Control other than those particularly
described in subsections (a), (b) and (c) above of this Section 4, the successor
entity, if any, and if applicable, shall assume the obligations of this Warrant,
and this Warrant shall be exercisable for the same securities, cash, and
property as would be payable for the Shares issuable upon exercise of the
unexercised portion of this Warrant as if such Shares were outstanding on the
record date for the Change in Control and subsequent closing. The Exercise Price
and/or number of Shares shall be adjusted accordingly.

 

5. Notices. All notices, requests, consents and other communications required or
permitted under this Warrant shall be in writing and shall be deemed delivered
(a) three business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (b) one business day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery or (c) on the business day of delivery if sent by email transmission,
in each case to the intended recipient as set forth below:

 

  If to the Company to:  

NeuroOne, Inc.

10006 Liatris Lane

Eden Prairie, MN 55347

Attention: David A. Rosa

Email: daver@neurooneinc.com

          With a copy to:  

Honigman Miller Schwartz and Cohn LLP

650 Trade Centre Way

Suite 200

Kalamazoo, MI 49002

Attention: Phillip D. Torrence, Esq.

      Email: ptorrence@honigman.com

 

If to the Holder at its address as furnished in the Debt Conversion Agreement.

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means (including personal delivery, messenger
service, facsimile transmission, first class mail or electronic mail), but no
such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 5.

 



 5 

 

 

6. Legends. Each book-entry position evidencing the Shares issued upon exercise
of this Warrant shall reflect a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

7. Fractional Shares. No fractional Shares will be issued in connection with any
exercise hereunder. Instead, the Company shall round down to the nearest whole
Share the number of Shares to be issued.

 

8. Rights of Stockholders. The Holder shall not be entitled to vote or receive
dividends or be deemed the holder of the Shares or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

9. Miscellaneous.

 

(a) This Warrant and disputes arising hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

 

(d) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and of the Holder
and of the Shares issued or issuable upon the exercise hereof.

 

(e) This Warrant, the Debt Conversion Agreement, the A&R Warrants and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject hereof.

 



 6 

 

 

(f) The Company shall not, by amendment of the Certificate of Incorporation or
Bylaws of the Company, or through any other means, directly or indirectly, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

(g) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

 

(h) This Warrant may be amended only with the written consent of the Company and
the Holder. The conditions or observance of any term of this Warrant may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by written instrument and with respect to conditions or
performance obligations benefiting the Company, by the Company, and with respect
to conditions or performance obligations benefiting the Holder, only by such
Holder.

 

Signature on the Following Page

 

 7 

 

 

In Witness Whereof, the parties hereto have caused this Warrant to be signed as
of the date set forth above.

 

  THE COMPANY:       NeuroOne Medical Technologies Corporation         By:
                         Name: David A. Rosa   Title: CEO

 



Signature Page to Series 2 Payment Warrant

  

 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THIS WARRANT

 

TO: NeuroOne Medical Technologies Corporation

 

(1) The undersigned hereby elects to purchase _____ shares of common stock (the
“Shares”) of NeuroOne Medical Technologies Corporation, a Delaware corporation,
or its successors or assigns (the “Company”), pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing the Shares in the
name of the undersigned or in such other name as is specified below:

 

________________________________ (Holder’s Name)

 

_________________________________

_________________________________

(Address)

 

(3) The undersigned represents that: (a) the Shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such Shares; (b) the undersigned
is aware of the Company’s business affairs and financial condition and has
acquired sufficient information about the Company to reach an informed and
knowledgeable decision regarding its investment in the Company; (c) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (d) the undersigned understands that the Shares
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (e) the undersigned is aware that the Shares may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the Shares for the period
prescribed by Rule 144, that among the conditions for use of Rule 144 is the
availability of current information to the public about the Company and that the
Company has not made such information available and has no present plans to do
so; and (f) the undersigned agrees not to make any disposition of all or any
part of the Shares unless and until there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with said registration statement, or the
undersigned has provided the Company with an opinion of counsel satisfactory to
the Company, stating that such registration is not required.

 

  By:     Print Name:   

 



 



